Citation Nr: 0826373	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinea 
versicolor to include as due to exposure to herbicides in 
service (previously claimed as jungle rot).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from August 1969 through June 
1971.  Service personnel records show that he was awarded the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

The veteran testified before the undersigned at a 
Videoconference Board hearing in May 2008.  A transcript of 
this proceeding is of record.


FINDINGS OF FACT

1.  The RO denied service connection for a skin condition in 
a November 1972 rating decision and properly notified the 
veteran, who did not initiate an appeal of that decision.

2.  The November 1972 rating decision is the last final 
decision prior to the veteran's request to reopen his claim 
in February 2004. 

3.  Evidence received since the November 1972 rating decision 
regarding the veteran's claim for service connection for a 
skin disorder is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.

4.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

5.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

6.  There is evidence of a skin disorder in service and 
shortly after service and also evidence of a current skin 
disorder.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
November 1972 rating decision and the claim of entitlement to 
service connection for a skin disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Service connection for tinea versicolor is established.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current skin disorder (tinea versicolor) is related to his 
service with the United States Army from August 1969 to June 
1971.  Specifically, he contends that he was exposed to Agent 
Orange in service and as a result developed a skin disorder 
of the hands, trunk, and feet.  With regard to his feet, the 
veteran claims that due to a fungal infection of his foot in 
service he had to have his toenail removed, also in service.  
He also contends that he participated in a case study with 
other Vietnam veterans at the VA hospital in Long Beach, 
California for fungal infections (claimed as "jungle rot") 
approximately one year after service.  

New and Material Evidence to Reopen Claim

The veteran submitted his original claim for service 
connection for a skin disorder in August 1972.  The RO denied 
this initial claim in a November 1972 rating decision, 
finding that while the veteran was treated for a skin 
disorder in service there was no indication of a skin 
disorder on his separation examination.  The veteran 
submitted a notice of disagreement (NOD) as to the November 
1972 decision.  In a February 1974 decision, the RO continued 
the denial of service connection for tinea versicolor.  That 
decision was referenced in the statement of the case issued 
to the veteran in response to his NOD; however, it is unclear 
whether he received separate notice of that decision.  The 
veteran did not perfect an appeal and the November 1972 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.  

In February 2004 the veteran filed another claim for a skin 
disorder, this time claiming that a skin disorder was due to 
herbicide exposure.  The RO denied this claim in August 2004 
finding that jungle rot was not a presumptive disability 
based on presumed herbicide exposure and noting that service 
connection for a skin disorder had previously been denied on 
a direct basis with no appeal filed  The veteran submitted a 
Notice of Disagreement (NOD) in February 2005 and timely 
perfected an appeal.  

In a September 2006 supplemental statement of the case (SSOC) 
the RO found that the veteran had failed to submit "new and 
material" evidence to reopen his claim on a direct basis.  A 
new etiological theory does not constitute a new claim.  
Ashford v. Brown, 10 Vet. App. 120 (1997).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's September 2006 SSOC 
found that there was no new and material evidence to reopen 
the claim, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.2d 1366 
(Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine whether there 
is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the February 1974 rating decision is new and 
material.  Specifically, the veteran's May 2008 testimony 
regarding his toenail being removed in service due to a 
fungal infection; a May 2006 VA outpatient treatment report 
showing diagnoses of tinea pedis, tinea uggiuum, and tinea 
versicolor and relating them to a skin disorder in service; 
and a January 2005 statement from the veteran's service buddy 
"contribute[s] to a more complete picture of the 
circumstances" of his military service, to include the issue 
of whether he does, in fact, suffer from residuals of an in-
service skin disorder.  Assuming the credibility of this 
evidence, see Justus, supra, the additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.
Service Connection

As discussed above, the Board has reopened the claim for 
service connection for a skin disorder.  The appeal must now 
be considered based on all the evidence of record.  

In general, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Also, certain chronic diseases, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year from the date of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

38 U.S.C.A. § 1154(b) does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. App. 9 
(1999).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service." 38 U.S.C.A. § 1116(f) (West 2002).  
Furthermore, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).

The Board notes that tinea versicolor is not one of the 
presumptive disorders listed in § 3.309(e).  However, 
§ 3.309(e) does not preclude a veteran from establishing 
service connection on a direct basis.

Service medical records show that the right great toenail was 
removed in September 1970.  Service medical records also show 
that the veteran was treated for a skin disorder in March 
1971.  Specifically, the veteran complained of a flaky 
eruption on his hands for the past month with tender 
fingertips and some cracking of the skin.  The veteran's May 
1971 separation examination shows normal "skin, lymphatics" 
and normal "skin" and notes an "ingrown toenail."  

Approximately 15 months later, in September 1972, the veteran 
received treatment for a skin disorder at the VA hospital in 
Long Beach, California.  At that time the veteran reported 
that he had developed a skin lesion on his arms and trunk 
while in Vietnam but that it had increased in severity.  He 
was diagnosed with tinea versicolor and continued treatment 
at the VA hospital in Long Beach until November 1972.  

A current VA outpatient treatment report dated in May 2006 
notes the veteran's history, treatment at VA shortly after 
service and current complaints and includes diagnoses of 
tinea pedis, tinea unguium, and tinea versicolor which the 
physician relates to the veteran's service in Vietnam.  

Given the evidence of a skin disorder in service, treatment 
for and an assessment of tinea versicolor a mere 15 months 
after service, and current evidence of tinea pedis, tinea 
unguium, and tinea versicolor, it appears at least as likely 
as not that the veteran's current skin disorder is related to 
his skin problems in service.  Taking into account the 
veteran's combat service and resolving reasonable doubt in 
the veteran's favor, the Board finds that service connection 
for a tinea versicolor is warranted.  38 U.S.C.A. §§ 1154(b), 
5107(b).

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Service connection for tinea versicolor is granted.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


